DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 7-9 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alan Kay Snell (US 2008/0128295 – hereinafter Snell) in view of Robert Nicholson (US 2012/0316672 – hereinafter Nicholson), Nooli et al. (US 2019/0362582 – hereinafter Nooli) in view of Burgdorf et al. (US 2008/0110782 – hereinafter Burgdorf), Veikko Janhonen (US 5,772,569 – hereinafter Janhonen), and Habib et al. (US 6,723,080 – hereinafter Habib).
Re Claim 1:
Snell discloses an arrangement at a commercial establishment for facilitating the changing of a diaper of a child by a customer of the commercial establishment (see paragraph [0093]), the arrangement comprising: a baby changing station mounted on a wall and having a baby changing platform (see paragraphs [0093-0094]); and a low-profile vending machine (700) mounted on a wall (720) for dispensing prepackaged diaper assembly kits (40, 708) (see Figs. 70-71 and paragraphs [0358-0361]), the vending machine (700) comprising: a housing (at 700) having a rear wall (730), and two opposing side walls (702 and opposite of 702), each prepackaged diaper changing kit (40, 708) comprising a disposable diaper (10) and a disposable plastic bag inserted into a cardboard box (see Figs. 5, 6, 7-9C, and 38-68), (see paragraphs [0019, 0116, 0371, and 0376]), (see Figs. 1-129); but fails to teach the vending machine comprising: a front door panel pivotally movable to permit access to an interior thereof; a digital touchscreen display coupled to the front door panel and facing an exterior of the housing; a vertical chute within the housing extending from an upper portion thereof to an opening at a lower portion thereof; a plurality of horizontal trays mounted within the housing, each having a spiral guide driven by an electric motor for urging items towards the vertical chute, down which a dispensed prepackaged diaper assembly kit falls towards the opening; and a plurality of prepackaged diaper changing kits disposed in a plurality of trays of the plurality of horizontal trays, each prepackaged diaper changing kit comprising a disposable diaper, a disposable plastic bag, and a baby changing liner inserted into a cardboard box; wherein a first subset of the plurality of prepackaged diaper changing kits are disposed in a first tray of the plurality of horizontal trays and a second subset of the plurality of prepackaged diaper changing kits are disposed in a second tray of the plurality of horizontal trays; wherein the disposable diapers of the first subset of the plurality of disposable diaper kits have a first size and the disposable diapers of the second subset of the plurality of disposable diaper kits have a second size, the first size being larger than the second size; and wherein the cardboard boxes of the first and second subsets of the plurality of disposable diaper kits are the same size and are formed from paper having a thickness of at least .4 mm and a grammage of at least 350 grams per square meter.

Nicholson teaches a digital touchscreen display (18) (see paragraph [0028]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nicholson to provide an aesthetically pleasing design and convenience of usage for a vending machine as known within the art.


Nooli teaches a vending machine (1) comprising: a front door panel (12) pivotally movable to permit access to an interior thereof (see Figs. 1 and 3) (see paragraph [0018); a touchscreen display (50) coupled to the front door panel (12) and facing an exterior of the housing (see paragraph [0033]); a vertical chute (Examiner notes as the space which allows product to drop from a shelf to a lower exit port) within the housing extending from an upper portion thereof to an opening (at 26) at a lower portion thereof (See Fig. 3); a plurality of horizontal trays (24) mounted within the housing, each having a spiral guide (23) driven by an electric motor (28) for urging items towards the vertical chute (see paragraph [0024]), down which a dispensed (product) falls towards the opening (at 26) (see Figs. 1-4) (see Figs. 1-8), and a plurality of (products) disposed in a plurality of trays (24) of the plurality of horizontal trays (24), wherein a first subset of the (products) are disposed in a first tray of the plurality of horizontal trays and a second subset of the (products) are disposed in a second tray of the plurality of horizontal trays (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nicholson and Nooli to provide an alternative dispensing arrangement for products in a vending machine as known within the art for dispensing individual products. 

Burgdorf teaches wherein disposable diapers (absorbent articles) of a first subset (60) of the plurality of disposable diaper kits have a first size and the disposable diapers (absorbent articles) of a second subset (70, 80) of the plurality of disposable diaper kits have a second size (see Figs. 3-5), the first size being larger than the second size (see 102, 112, 122 of Figs. 3-5); and wherein the boxes of the first (60) and second (70, 80) subsets of the plurality of disposable diaper kits are the same size (see Figs. 3-5) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nicholson, Nooli and Burgdorf to provide a particular dispensed material for a vending machine.  Examiner notes that Snell teaches a vending machine for multiple stacks of products and Nooli, likewise, teaches a vending machine for multiple stacks (trays) of products.  One of ordinary skill in the art would have seen using Burgdorf’s boxes for dispensing as obvious in that it would be capable of allowing for dispensing in that the product would simply be replaced with a different product while still providing different product types.

Janhonen teaches wherein the cardboard boxes are formed from paper having a thickness of at least .4 mm and a grammage of at least 350 grams per square meter (see col. 3 lines 5-11).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nicholson, Nooli, Burgdorf, and Janhonen to provide a design choice for a selection of material as commonly known within the art.

Habib teaches each prepackaged diaper changing kit comprising a disposable diaper (12), a disposable plastic bag (20), and a baby changing liner (16) inserted into a (package) (see col. 3 lines 1-40) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nicholson, Nooli, Burgdorf, Janhonen, and Habib to provide desired material within packaging as part of a changing a diaper as commonly known within the art.  Examiner notes the combination would be capable of providing in a cardboard box as suggested by the art as cited.

Further Re Claim 2:
Snell discloses wherein the wall on which the vending machine is mounted in a wall of a public restroom of a commercial establishment (see paragraph [0094]).


Re Claims 12, 14, and 15:
Snell discloses a low-profile diaper vending system comprising: a low-profile vending machine (700) comprising: a housing having a rear wall (730), two opposing side walls (702), each prepackaged diaper changing kit (40, 708) comprising a disposable diaper (10) and a disposable plastic bag inserted into a cardboard box see Figs. 5, 6, 7-9C, and 38-68), (see paragraphs [0019, 0116, 0371, and 0376]); but fails to teach a front door panel pivotally movable to permit access to an interior thereof; a digital touchscreen display coupled to the front door panel and facing an exterior of the housing; control and money handling circuitry for receiving a selection of an item to be released, confirming payment prior to initiating a release of the selected item, and displaying a plurality of advertisements on the digital touchscreen display; a vertical chute within the housing extending from an upper portion thereof to an opening at a lower portion thereof; and a plurality of horizontal trays mounted within the housing, each having a spiral guide driven by an electric motor for urging items towards the vertical chute, down which a dispensed item falls towards the opening; a plurality of prepackaged diaper changing kits disposed in a plurality of trays of the plurality of horizontal trays, each prepackaged diaper changing kit comprising a disposable diaper, a disposable plastic bag, and a baby changing liner inserted into a cardboard box; wherein a first subset of the plurality of prepackaged diaper changing kits are disposed in a first tray of the plurality of horizontal trays and a second subset of the plurality of prepackaged diaper changing kits are disposed in a second tray of the plurality of horizontal trays; wherein the disposable diapers of the first subset of the plurality of disposable diaper kits have a first size and the disposable diapers of the second subset of the plurality of disposable diaper kits have a second size, the first size being larger than the second size; and wherein the cardboard boxes of the first and second subsets of the plurality of disposable diaper kits are the same size and are formed from paper having a thickness of at least .4 mm and a grammage of at least 350 grams per square meter.


Nicholson teaches a digital touchscreen display (18) coupled to a front door panel and facing an exterior of a housing (see Fig. 3 and paragraph [0028) and displaying a plurality of advertisements on the digital touchscreen display (18) (see Figs. 1-15 and paragraph [0095]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nicholson to provide an aesthetically pleasing design and convenience of usage for a vending machine as known within the art.

Nooli teaches a front door panel (12) pivotally movable to permit access to an interior thereof (see Figs. And 3); control and money handling circuitry for receiving a selection of an item to be released (see paragraph [0033]), confirming payment prior to initiating a release of the selected item (see paragraphs [0033-0034]), a vertical chute within the housing extending from an upper portion thereof to an opening at a lower portion thereof (see Fig. 3); and a plurality of horizontal trays (24) mounted within the housing, each having a spiral guide (23) driven by an electric motor (28) for urging items towards the vertical chute, down which a dispensed item falls towards the opening (at 26); a plurality of (products)  disposed in a plurality of trays of the plurality of horizontal trays, wherein a first subset of the plurality of (products) are disposed in a first tray of the plurality of horizontal trays and a second subset of the plurality of (products) are disposed in a second tray of the plurality of horizontal trays (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nicholson and Nooli to provide an alternative dispensing arrangement for products in a vending machine as known within the art for dispensing individual products.  Examiner further notes that Snell in view of Nooli teaches wherein the prepackaged diaper changing kits are specially designed so that the weight and size of the cardboard boxes facilitates proper vending using the spiral guides as suggested by claim 14 by way of the vending devices themselves being capable of dispensing a given product as determined by one of ordinary skill in the art.

Burgdorf teaches wherein the disposable diapers (absorbent articles) of a first subset (60) of the plurality of disposable diaper kits have a first size and the disposable diapers of the second subset (70 , 80) of the plurality of disposable diaper kits have a second size, the first size being larger than the second size (see 102, 112, 122, of Figs. 3-5); and wherein the boxes of the first and second subsets of the plurality of disposable diaper kits are the same size (see Figs. 3-5) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nicholson, Nooli and Burgdorf to provide a particular dispensed material for a vending machine.  Examiner notes that Snell teaches a vending machine for multiple stacks of products and Nooli, likewise, teaches a vending machine for multiple stacks (trays) of products.  One of ordinary skill in the art would have seen using Burgdorf’s boxes for dispensing as obvious in that it would be capable of allowing for dispensing in that the product would simply be replaced with a different product while still providing different product types.

Janhonen teaches wherein the cardboard boxes are formed from paper having a thickness of at least .4 mm and a grammage of at least 350 grams per square meter (see col. 3 lines 5-11).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nicholson, Nooli, Burgdorf, and Janhonen to provide a design choice for a selection of material as commonly known within the art.

Habib teaches each prepackaged diaper changing kit comprising a disposable diaper (12), a disposable plastic bag (20), and a baby changing liner (16) inserted into a (package) (see col. 3 lines 1-40) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nicholson, Nooli, Burgdorf, Janhonen, and Habib to provide desired material within packaging as part of a changing a diaper as commonly known within the art.  Examiner notes the combination would be capable of providing in a cardboard box as suggested by the art as cited.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib and further in view of Christensen et al. (US 2008/0108965 – hereinafter Christensen).
Re Claims 3 and 13:
Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib discloses the device of claim 1 including wherein the disposable diapers are prefolded disposable diapers (see Fig. 3A of Snell), but fails to teach the prepackaged diaper changing kits are assembled by placing one of the disposal bags on an upper portion of one of the prefolded disposable diapers and folding the prefolded diaper therearound.

Christensen further in view teaches a prepackaged diaper changing kits are assembled by placing one of a disposal bags (13) on an upper portion of one of a prefolded disposable diapers and folding the prefolded diaper therearound (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib with that of Christensen to provide a folding packaging design choice which would allow for compact packing and less space as known within the art.




Claims 4, 9, and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Nooli, Burgdorf, Janhonen, and Habib.
Re Claim 4:
Snell discloses a method of dispensing disposable diapers, the method comprising: providing a low-profile vending machine (700), the interior of the low- profile vending machine being defined by a rear wall (730), four side walls (top, bottom, left and right), mounting the low-profile vending machine (700) on a wall (720) in close proximity to a diaper changing platform (see paragraphs [0093-0094]); providing a plurality of disposable diaper kits (40, 708), wherein each of the disposable diaper kits comprises a disposable diaper (10) and a disposal bag inserted into a cardboard box (see Figs. 5, 6, 7-9C, and 38-68), (see paragraphs [0019, 0116, 0371, and 0376]), (see Figs. 1-129), but fails to teach a low-profile vending machine having a plurality of horizontal trays extending laterally within an interior thereof and terminating at a vertical chute, and a front door panel pivotally movable to permit access to the plurality of horizontal trays; wherein each of the disposable diaper kits comprises a disposable diaper, a changing pad, and a disposal bag inserted into a cardboard box; stocking a first tray of the plurality of horizontal trays with a first subset of the plurality of disposable diaper kits and stocking a second tray of the plurality of horizontal trays with a second subset of the plurality of disposable diaper kits; wherein the disposable diapers of the first subset of the plurality of disposable diaper kits have a first size and the disposable diapers of the second subset of the plurality of disposable diaper kits have a second size, the first size being larger than the second size; wherein the cardboard boxes of the first and second subsets of the plurality of disposable diaper kits are the same size; and wherein the cardboard boxes are formed from paper having a thickness of at least .4 mm and a grammage of at least 350 grams per square meter.

Nooli teaches a low-profile vending machine (1) having a plurality of horizontal trays (24) extending laterally within an interior thereof and terminating at a vertical chute (see Fig. 3), and a front door panel (12) pivotally movable to permit access to the plurality of horizontal trays (24); stocking a first tray of the plurality of horizontal trays (24) with a first subset of the plurality of (products) and stocking a second tray of the plurality of horizontal trays (24) with a second subset of the plurality of (products) (see Fig. 3) (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nooli to provide an alternative dispensing arrangement for products in a vending machine as known within the art for dispensing individual products. 

Burgdorf teaches wherein disposable diapers (absorbent articles) of a first subset (60) of the plurality of disposable diaper kits have a first size and the disposable diapers (absorbent articles) of a second subset (70, 80) of the plurality of disposable diaper kits have a second size (see Figs. 3-5), the first size being larger than the second size (see 102, 112, 122 of Figs. 3-5); and wherein the boxes of the first (60) and second (70, 80) subsets of the plurality of disposable diaper kits are the same size (see Figs. 3-5) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nooli and Burgdorf to provide a particular dispensed material for a vending machine.  Examiner notes that Snell teaches a vending machine for multiple stacks of products and Nooli, likewise, teaches a vending machine for multiple stacks (trays) of products.  One of ordinary skill in the art would have seen using Burgdorf’s boxes for dispensing as obvious in that it would be capable of allowing for dispensing in that the product would simply be replaced with a different product while still providing different product types.

Janhonen teaches wherein the cardboard boxes are formed from paper having a thickness of at least .4 mm and a grammage of at least 350 grams per square meter (see col. 3 lines 5-11).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nooli, Burgdorf, and Janhonen to provide a design choice for a selection of material as commonly known within the art.

Habib teaches a disposable diaper (12), a changing pad (16), and a disposal bag (20) inserted into a (package) (see col. 3 lines 1-40) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nooli, Burgdorf, Janhonen, and Habib to provide desired material within packaging as part of a changing a diaper as commonly known within the art.  Examiner notes the combination would be capable of providing in a cardboard box as suggested by the art as cited.

Re Claim 9:
Snell in view of Nooli, Burgdorf, Janhonen, and Habib discloses the device of claim 4, but fails to teaches wherein the low-profile vending machine has a height of approximately 39 inches, a width of approximately 17.5 inches, and a depth of approximately 11 inches.

However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Further Re Claim 11:
Snell discloses baby changing supply items selected from the group consisting of a prepackaged moist baby wipe, a prepackaged instant hand sanitizer, a prepackaged baby powder, and a prepackaged diaper rash ointment (see paragraph [0283].  Examiner notes it would have been obvious to one of ordinary skill in the art to provide stocking a third tray of the plurality of horizontal trays with one or more by using the device of Snell in combination with the prior art as cited in a predictable manner.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Nooli, Burgdorf, Janhonen, and Habib and further in view of Peter W. Jackson, II (US 2012/0311788 – hereinafter Jackson) and Rachel Azpiri (4,430,087 – hereinafter Azpiri).
Re Claim 5:
Snell in view of Nooli, Burgdorf, Janhonen, and Habib discloses the device of claim 4 including wherein the plurality of disposable diaper kits are created by folding each of the disposable diapers at least twice, (see Figs. 3A-4 of Snell), but fails to teach wherein the plurality of disposable diaper kits are created by folding each of the, the changing pad, and the disposal bag at least twice.

Jackson further in view teaches wherein the plurality of disposable diaper kits are created by folding each of the changing pad (100) at least twice (see Figs. 1-3A).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell in view of Nooli, Burgdorf, Janhonen, and Habib with that of Jackson to provide secure holding of contents with a pad as to assure proper orientation when needed.

Azpiri further in view teaches wherein the plurality of disposable diaper kits are created by folding each of the disposal bag (13) at least twice (see Figs. 1 and 2).    Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell in view of Nooli, Burgdorf, Janhonen, and Habib with that of Jackson and Azpiri so as to minimize space needed for additional items.


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Nooli, Burgdorf, Janhonen, and Habib and further in view of Christensen and Miroslav Vuckovic (US 7,749,209 – hereinafter Vuckovic).
Re Claim 6:
Snell in view of Nooli, Burgdorf, Janhonen, and Habib discloses the device of claim 4 including wherein the disposable diapers are prefolded disposable diapers (see Fig. 3A of Snell), but fails to teach wherein the disposable diaper, the changing pad, and the disposal bag are formed into a diaper assembly before being inserted into the cardboard box, the diaper assembly being created by placing the disposal bag on an upper portion of the disposable diaper in a prefolded configuration and folding the disposable diaper around the disposal bag and then wrapping the changing pad around the folded disposable diaper.

Christensen further in view teaches the diaper assembly being created by placing the disposal bag on an upper portion of the disposable diaper in a prefolded configuration (see Fig. 3) and folding the disposable diaper around the disposal bag (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib with that of Christensen to provide a folding packaging design choice which would allow for compact packing and less space as known within the art.

Vuckovic further in view teaches and then wrapping a changing pad around a folded disposable diaper (see Figs. 1 and 2 and col. 3 lines 30-50).    Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell in view of Nooli, Burgdorf, Janhonen, and Habib with that of Christensen and Vuckovic so as to minimize space needed for additional items.  Examiner further notes the combination would be capable of providing wherein the disposable diaper, the changing pad, and the disposal bag are formed into a diaper assembly before being inserted into the cardboard box by placing the assembled product within a box as a kit as suggested by Snell and as obvious to one of ordinary skill in the art by using parts in a predictable manner with predictable results.

Further Re Claim 7:
Snell teaches wherein the diaper assemblies of a first subset of the plurality of disposable diaper kits have a height of approximately 5 inches (about 4 inches), a width of approximately 3 inches (about 2.5 inches), and a depth (thickness) of approximately 1.5 inches; and wherein the diaper assemblies of the second subset of the plurality of disposable diaper kits have a height of less than 4 inches (about 2-4 inches), a width of less than 3 inches (about 1-2.5 inches), and a depth of less than 1.5 inches (about 0.5 to about 1.5inches).  Examiner notes that it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Examiner notes that Snell teaches dimensions that through optimization would be capable of the design as set forth for different packages as sizes as suggested by Snell.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Nooli, Burgdorf, Janhonen, and Habib and further in view of Mueller et al. (US 7,850,038 – hereinafter Mueller).
Re Claim 8:
Snell in view of Nooli, Burgdorf, Janhonen, and Habib discloses the device of claim 4, but fails to specifically teach wherein the cardboard boxes of the first and second subsets of the plurality of disposable diaper kits have a height of approximately 5.5 inches, a width of approximately 3.2 inches, and a depth of approximately 1.6 inches.

Mueller further in view teaches wherein a (container) of the first and second subsets has a height of approximately 5.5 inches, a width of approximately 3.2 inches, and a depth of approximately 1.6 inches (see col. 3 lines 45-56).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell in view of Nooli, Burgdorf, Janhonen, and Habib with that of Mueller so as to provide a particular size of device as by design choice known by one of ordinary skill in the art.  Examiner notes that it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Examiner notes that Snell teaches dimensions that through optimization would be capable of the design as set forth for different packages as sizes as suggested by Snell.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Nooli, Burgdorf, Janhonen, and Habib and further in view of Nicholson.
Re Claim 8:
Snell in view of Nooli, Burgdorf, Janhonen, and Habib discloses the device of claim 4 including a point of sale credit card processor (see paragraph [0031 of Nooli), but fails to specifically teach wherein the low-profile vending machine includes a digital touchscreen display.

Nooli teaches a point of sale credit card processor (see paragraph [0031 of Nooli).    Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell with that of Nooli to provide an alternative payment means for a vending machine as commonly known within the art.

Nicholson teaches a digital touchscreen display (18) (see Fig. 3 and paragraph [0028) (see Figs. 1-15 and paragraph [0095]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell in view of Nooli, Burgdorf, Janhonen, and Habib with that of Nicholson to provide an aesthetically pleasing design and convenience of usage for a vending machine as known within the art.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib and further in view of Swanson et al. (US 2014/0141051– hereinafter Swanson).
Re Claims 16:
Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib discloses the device of claim 12, but fails to teach wherein the paper of the cardboard boxes has a machine direction stiffness of 18 to 31 mNm and a cross direction stiffness of 9 to 15 mNm.

Swanson further in view teaches wherein the paper of the cardboard boxes has a machine direction stiffness of 18 to 31 mNm and a cross direction stiffness of 9 to 15 mNm (see paragraphs [0032 and 0035]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib with that of Swanson to provide a selection of material as preferred for a particular use as known within the art.  Examiner notes that one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib and further in view of Felix Guindulain Vidondo (US 2005/0177429 – hereinafter Vidondo).
Re Claim 17:
Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib discloses the device of claim 12, but fails to teach wherein the advertisement displayed on the digital touchscreen display changes based at least in part on a selection of an item vended by the low- profile vending machine.

Vidondo further in view teaches wherein the advertisement displayed on the touchscreen display changes based at least in part on a selection of an item vended by the low- profile vending machine (see paragraphs [001-0013]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib with that of Vidondo to allow for constant advertising of products.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib and further in view of Arora et al. (US 10,861,276 – hereinafter Arora).
Re Claims 18 and 19:
Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib discloses the device of claim 12, but fails to teach a diaper dispenser location application for installation on a mobile device of a user to facilitate locating the low-profile vending machine, and wherein the diaper dispenser location application is configured to transmit to the user a location of the low-profile vending machine.

Arora further in view teaches a diaper dispenser location application for installation on a mobile device of a user to facilitate locating the low-profile vending machine (see col. 7 lines 23-50).  Re Claim 18: Arora further in view teaches and wherein the diaper dispenser location application is configured to transmit to the user a location of the low-profile vending machine. (see col. 7 lines 23-50).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teaching of Snell in view of Nicholson, Nooli, Burgdorf, Janhonen, and Habib with that of Arora so as to make aware to a customer a useful machine within a convenient location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELVIN L RANDALL, JR./Examiner, Art Unit 3651